The plaintiffs' contract required of them a delivery of the particular goods sold to Brown at Pittsford and compliance with their warranty that all the goods should be of the quality of those inspected and accepted by Brown. While no witnesses for the defendants contradicted the testimony of the plaintiffs' employees, that the goods sold were the goods shipped to the defendants, the evidence on their behalf tended to show that the condition of the goods when received in Rochester was so different from that of the goods inspected by Brown in Pittsford as to raise an issue of fact both as to the identity of the goods and breach of the warranty. The case was, therefore, for the jury.
The judgment should be reversed and a new trial granted, costs to abide the event.
PARKER, Ch. J., BARTLETT, HAIGHT, MARTIN, VANN and WERNER, JJ., concur.
Judgment reversed, etc.